NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50213

                Plaintiff-Appellee,             D.C. No. 2:02-cr-00531-RSWL-1

 v.

CENOBIO HUMBERTO HERRERA, Sr.,                  MEMORANDUM*
AKA Bert Herrera, AKA Cenobio Herrera
Lanz, AKA Cenobio Humberto Lanz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Cenobio Humberto Herrera, Sr., appeals from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
see United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.

      Contrary to Herrera’s arguments, the district court did not rely on any clearly

erroneous material facts. Although the district court repeated a calculation error

from the presentence report regarding the amount of drugs involved in Herrera’s

offense, the mistake was of no consequence because even the correct amount

would have triggered the maximum offense level in the Guidelines, which was the

concern of the court. The district court also accurately stated that Herrera’s sister

received a similar sentence, even if the Bureau of Prisons (“BOP”) had

subsequently transferred her to home confinement. See United States v. Earl, 729

F.3d 1064, 1066 (9th Cir. 2013) (observing that a defendant “remains in BOP’s

legal custody” while on home confinement).

      The district court considered Herrera’s age and medical conditions and did

not abuse its discretion in concluding that the 18 U.S.C. § 3553(a) sentencing

factors weighed against release. See 18 U.S.C. § 3582(c)(1)(A) (district court must

consider the applicable § 3553(a) sentencing factors on a motion for compassionate

release); United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district

court abuses its discretion only if its decision is illogical, implausible, or without

support in the record).

      AFFIRMED.




                                           2                                     20-50213